[exh1012020timebasedaward001.jpg]
INDEPENDENCE CONTRACT DRILLING, INC. RESTRICTED STOCK UNIT AWARD AGREEMENT (TIME
VESTING) Cash Settlement Grantee: NAME 1. Grant of Restricted Stock Unit Award.
(a) As of _____________, the date of this agreement (this “Agreement”),
Independence Contract Drilling, Inc., a Delaware corporation (the “Company”),
hereby grants to the Grantee (identified above) ________ restricted stock units
(the “RSUs”) pursuant to the Amended and Restated Independence Contract
Drilling, Inc. 2019 Omnibus Incentive Plan, as amended (the “Plan”). Each RSUs
represent the opportunity to receive a cash payment equal to the Fair Market
Value of share of the Company’s Common Stock multiplied by the number of vested
RSUs. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Plan shall control. 2. Definitions. All
capitalized terms used herein shall have the meanings set forth in the Plan
unless otherwise provided herein. Exhibits A and B set forth meanings for
certain of the capitalized terms used in this Agreement. 3. Vesting and
Forfeiture. Except as otherwise provided in Exhibit B or any change of control
or employment agreement between Grantee and a member of the Company Group, all
unvested RSUs will be forfeited automatically by the Grantee for no
consideration upon termination for any reason of Grantee’s employment with the
Company or its direct or indirect subsidiaries (the “Company Group”) prior to
the Vesting Date. To the extent not forfeited prior to the Vesting Date, the
number of RSUs vesting shall, to the extent not vesting earlier pursuant to
Exhibit B, vest as follows: • _____ RSUs shall vest on the first anniversary of
the date of grant; • _____ RSUs shall vest on the second anniversary of the date
of grant; • _____ RSUs shall vest on the third anniversary of the date of grant.
4. Purchase Price. No consideration shall be payable by the Grantee to the
Company for the RSUs. 5. Restrictions on RSUs and Settlement of Vested RSUs. (a)
No Dividend Equivalents are granted with to any RSUs.



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward002.jpg]
With Employment Agreement (b) Subject to Section 11(e) and the Plan, the Company
shall settle vested RSUs within 30 days of the date such RSUs vest. Each vested
RSU shall entitle the Grantee to receive a cash payment equal to the Fair Market
Value of one share of Common Stock multiplied by the number of vested RSUs. (c)
Nothing in this Agreement or the Plan shall be construed to: (i) give the
Grantee any right to be awarded any further RSUs or any other Award in the
future, even if RSUs or other Awards are granted on a regular or repeated basis,
as grants of RSUs and other Awards are completely voluntary and made solely in
the discretion of the Committee; (ii) give the Grantee or any other person any
interest in any fund or in any specified asset or assets of the Company or any
Affiliate; or (iii) confer upon the Grantee the right to continue in the
employment or service of the Company or any Affiliate, or affect the right of
the Company or any Affiliate to terminate the employment or service of the
Grantee at any time or for any reason. (d) The Grantee shall not have any voting
rights with respect to the RSUs. 6. Independent Legal and Tax Advice. Grantee
acknowledges that the Company has advised Grantee to obtain independent legal
and tax advice regarding the grant, holding, vesting and settlement of the RSUs
in accordance with this Agreement and any disposition of any such Awards or the
shares of Common Stock issued with respect thereto. 7. Reorganization of
Company. The existence of this Agreement shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue or bonds, debentures, preferred stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Except as
otherwise provided herein, in the event of a Corporate Change as defined in the
Plan, Section 4.5 of the Plan shall be applicable. 8. Investment Representation.
Grantee will enter into such written representations, warranties and agreements
as the Company may reasonably request in order to comply with any federal or
state securities law. Moreover, any stock certificate for any shares of stock
issued to Grantee hereunder may contain a legend restricting their
transferability as determined by the Company in its discretion. Grantee agrees
that the Company shall not be obligated to take any affirmative action in order
to cause the issuance or transfer of shares of Stock hereunder to comply with
any law, rule or regulation that applies to the shares subject to this
Agreement. 9. No Guarantee of Employment. This Agreement shall not confer upon
Grantee any right to continued employment with the Company or any Affiliate
thereof. 2



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward003.jpg]
With Employment Agreement 10. Withholding of Taxes. The Company or an Affiliate
shall be entitled to satisfy, pursuant to Section 16.3 of the Plan, any and all
tax withholding requirements with respect to RSUs. 11. General. (a) Notices. All
notices under this Agreement shall be mailed or delivered by hand to the parties
at their respective addresses set forth beneath their signatures below or at
such other address as may be designated in writing by either of the parties to
one another, or to their permitted transferees if applicable. Notices shall be
effective upon receipt. (b) Transferability of Award. The rights of the Grantee
pursuant to this Agreement are not transferable by Grantee. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Grantee or any permitted transferee
thereof. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the RSUs, prior to the lapse of restrictions,
that does not satisfy the requirements hereunder shall be void and unenforceable
against the Company. (c) Amendment and Termination. No amendment, modification
or termination of this Agreement shall be made at any time without the written
consent of Grantee and the Company. (d) No Guarantee of Tax Consequences. The
Company and the Committee make no commitment or guarantee that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for compensation or benefits under this Agreement. The
Grantee has been advised and been provided the opportunity to obtain independent
legal and tax advice regarding the granting, vesting and settlement of RSUs
pursuant to the Plan and this Agreement and the disposition of any Common Stock
acquired thereby. (e) Section 409A. The award of RSUs hereunder is intended to
either comply with or be exempt from Section 409A, and the provisions of this
Agreement shall be administered, interpreted and construed accordingly. If the
Grantee is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code on the date on which the Grantee has a “separation from service”
(other than due to death) within the meaning of Section 1.409A-1(h) of the
Treasury Regulations, notwithstanding the provisions of this Agreement, any
transfer of shares or other compensation payable on account of Grantee’s
separation from service that constitute deferred compensation under Section 409A
shall take place on the earlier of (i) the first business day following the
expiration of six months from the Grantee’s separation from service, or (ii)
such earlier date as complies with the requirements of Section 409A. To the
extent required under Section 409A, the Grantee shall be considered to have
terminated employment with the Company or its affiliates (the “Company Group”)
when the Grantee incurs a “separation from service” with respect to the Company
Group within the meaning of Section 409A(a)(2)(A)(i) of the Code. (f)
Severability. In the event that any provision of this Agreement shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Agreement, and
the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had not been included therein. 3



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward004.jpg]
With Employment Agreement (g) Supersedes Prior Agreements. Other than the
Employment Agreement, this Agreement shall supersede and replace all prior
agreements and understandings, oral or written, between the Company and the
Grantee regarding the grant of the RSUs covered hereby. (h) Governing Law. This
Agreement shall be construed in accordance with the laws of the State of
Delaware without regard to its conflict of law provisions, to the extent federal
law does not supersede and preempt Delaware law. (i) No Trust or Fund Created.
This Agreement shall not create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
Affiliate and a Grantee or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliates pursuant
to this Agreement, such right shall be no greater than the right of any general
unsecured creditor of the Company or any Affiliate. (j) Clawback Provisions.
Notwithstanding any other provisions in this Agreement or the Employment
Agreement to the contrary, any incentive-based compensation, or any other
compensation, payable pursuant to this Agreement or any other agreement or
arrangement with the Company or an affiliate which is subject to recovery under
any law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company or an affiliate pursuant to such law, government
regulation or stock exchange listing requirement.) (k) Restrictive Covenants.
Grantee agrees to the restrictive covenants contained in Exhibit C to this
Agreement. (l) Other Laws. The Company retains the right to refuse to issue or
transfer any Stock if it determines that the issuance or transfer of such shares
might violate any applicable law or regulation or entitle the Company to recover
under Section 16(b) of the Securities Exchange Act of 1934. (m) Binding Effect.
This Agreement shall be binding upon and inure to the benefit of any successors
to the Company and all persons lawfully claiming under the Grantee. 4



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward005.jpg]
With Employment Agreement IN WITNESS WHEREOF, the Company has caused this
Agreement to be executed on its behalf by its duly authorized officer and
Grantee has hereunto executed this Agreement as of the date set forth above.
INDEPENDENCE CONTRACT DRILLING, INC. By: Name: J. Anthony Gallegos Title:
President & Chief Executive Officer Address for Notices: Independence Contract
Drilling, Inc. 20475 Hwy 249, Suite 300 Houston, Texas 77070 Attn: General
Counsel GRANTEE J. Anthony Gallegos Address for Notices: Executive’s then
current address shown in the Company’s records. 5



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward006.jpg]
Exhibit A Certain Definitions. (1) “Change of Control” shall mean: (i) the
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50 percent or more of either
(A) the then outstanding shares of common stock or membership interests of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors or managers (the “Outstanding Company
Voting Securities”); provided, however, that for purposes of this subsection A,
the following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company or any acquisition by the Company; or (2)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (3)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (1), (2) and (3) of subsection (i) of this definition; or (i)
individuals, who, as of the date hereof constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders or members, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for purpose of
this subsection (ii), any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; (ii)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction") in each case, unless, following such Corporate
Transaction, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than 60
percent of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of 6



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward007.jpg]
With Employment Agreement the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any corporation resulting from such Corporate Transaction or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) beneficially owns, directly or
indirectly, 20 percent or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Corporate Transaction and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction; or (iii) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company. 7



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward008.jpg]
With Employment Agreement Exhibit B Change of Control. Notwithstanding any other
provision of this Agreement to the contrary, if, prior to termination of
Grantee’s employment with Company Group, a Change of Control occurs, then any
unvested RSUs shall immediately vest upon the occurrence of the Change of
Control. 8



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward009.jpg]
With Employment Agreement Exhibit C Restrictive Covenants In consideration for
the grant of RSU’s hereunder, which are expected to vest during Grantee’s
employment with the Company Group over the vesting period, as well as the
protection of the Company Group’s goodwill and Confidential Information, Grantee
agrees to the following: (a) Certain Definitions. For purposes of this Exhibit
C, the following terms shall have the following meanings: (i) “Cause” shall mean
Grantee’s: A. willful and continued failure to comply with the reasonable
written directives of the Company for a period of thirty (30) days after written
notice from the Company; B. willful and persistent inattention to duties for a
period of thirty (30) days after written notice from the Company, or the
commission of acts within employment with the Company Group amounting to gross
negligence or willful misconduct; C. misappropriation of funds or property of
the Company Group or committing any fraud against the Company Group or against
any other person or entity in the course of employment with the Company Group;
D. misappropriation of any corporate opportunity, or otherwise obtaining
personal profit from any transaction which is adverse to the interests of the
Company Group or to the benefits of which the Company Group is entitled; E.
conviction of a felony involving moral turpitude; F. willful failure to comply
in any material respect with the terms of this Agreement and such non-compliance
continues uncured after thirty (30) days after written notice from the Company;
G. chronic substance abuse, including abuse of alcohol, drugs or other
substances or use of illegal narcotics or substances, for which Grantee fails to
undertake treatment immediately after requested by the Company or to complete
such treatment and which abuse continues or resumes after such treatment period,
or possession of illegal narcotics or substances on Company premises or while
performing Grantee’s duties and responsibilities. For purposes of this
definition, no act, or failure to act, by Grantee will be considered “willful”
if done, or omitted to be done, by Grantee in good faith and in the reasonable
belief that the act or omission was in the best interest of the Company or
required by applicable law. 9



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward010.jpg]
With Employment Agreement Any termination during the Employment Term by the
Company for Cause shall be communicated by Notice of Termination to the Grantee.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Grantee’s employment for “Cause” The
failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company from asserting such fact or circumstance in enforcing the
Company’s rights hereunder. (ii) “Confidential Information” means any
information, knowledge or data of any nature and in any form (including
information that is electronically transmitted or stored on any form of magnetic
or electronic storage media) relating to the past, current or prospective
business or operations of the Company Group, that is not generally known to
persons engaged in a business similar to that conducted by the Company Group,
whether produced by the Company Group or any of its consultants, agents or
independent contractors or by Grantee, and whether or not marked confidential.
Confidential information does not include information that (1) at the time of
disclosure is, or thereafter becomes, generally available to the public, (2)
prior to or at the time of disclosure was already in the possession of Grantee,
(3) is obtained by Grantee from a third party not in violation of any
contractual, legal or fiduciary obligation to the Company Group with respect to
that information or (3) is independently developed by Grantee, but not including
the confidential information provided by the Company Group. (iii) “Restricted
Business” means any the oil and natural gas land contract drilling business
conducted in the United States of America. (b) Nondisclosure of Confidential
Information. Grantee shall hold in a fiduciary capacity for the benefit of the
Company Group all Confidential Information which shall have been obtained by
Grantee during Grantee’s employment and shall not use such Confidential
Information other than within the scope of Grantee’s employment with and for the
exclusive benefit of the Company Group. Following any termination of employment
with the Company Group, Grantee agrees (i) not to communicate, divulge or make
available to any person or entity (other than the Company Group) any such
Confidential Information, except (A) upon the prior written authorization of the
Company Group, (B) as may be required by law or legal process, (C) as reasonably
necessary in connection with the enforcement of any right or remedy related to
this Agreement, or (D) unless no longer Confidential Information, and (ii) to
deliver promptly to the Company Group any Confidential Information in Grantee’s
possession, including any duplicates thereof and any notes or other records
Grantee has prepared with respect thereto. In the event that the provisions of
any applicable law or the order of any court would require Grantee to disclose
or otherwise make available any Confidential Information then Grantee shall, to
the extent practicable, give the Company prior written notice of such required
disclosure and an opportunity to contest the requirement of such disclosure or
apply for a protective order with respect to such Confidential Information by
appropriate proceedings. (c) Limited Covenant Not to Compete. In the event
Grantee’s employment is terminated by Grantee for any reason or by the Company
Group for Cause, Grantee agrees that 10



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward011.jpg]
With Employment Agreement during the period beginning on the date of such
termination and ending on the twelve (12) month anniversary of the date of such
termination: (i) Grantee shall not, directly or indirectly, for himself or
others, own, manage, operate, control or participate in the ownership,
management, operation or control of any business, whether in corporate,
proprietorship or partnership form or otherwise, that is engaged, directly or
indirectly, in the United States in the Restricted Business; provided, however,
that the restrictions contained herein shall not restrict (A) the acquisition by
Grantee of less than 2% of the outstanding capital stock of any publicly traded
company engaged in a Restricted Business or (B) Grantee from being employed by
an entity in which the majority of such entity’s revenues on a consolidated
basis determined in accordance with generally accepted accounting principles are
from activities and businesses that do not constitute a Restricted Business and
provided that Grantee is only employed by and engaged with divisions and units
of such entity that are not engaged in the Restricted Business; and (ii) Grantee
shall not, directly or indirectly (A) solicit any individual, who, at the time
of time of such solicitation is an employee of the Company Group, to leave such
employment or hire, employ or otherwise engage any such individual (other than
employees of the Company Group who respond to general advertisements for
employment in newspapers or other periodicals of general circulation (including
trade journals)), or (B) cause, induce or encourage any material actual or
prospective client, customer, supplier, landlord, lessor or licensor of the
Company Group to terminate or modify any such actual or prospective contractual
relationship that exists on the date of termination of employment. For purposes
of clarity, it is understood that the provisions of this paragraph C are not
applicable if Grantee’s employment with the Company Group is terminated by the
Company Group without Cause. In addition, it is understood that the provisions
of this paragraph C shall terminate in all respects on the fourth anniversary of
the date of the Agreement to which this Exhibit C is a part. (d) Injunctive
Relief; Remedies. The covenants and undertakings contained in this Exhibit C
relate to matters which are of a special, unique and extraordinary character and
a violation of any of the terms of this Exhibit C will cause irreparable injury
to the Company Group, the amount of which will be impossible to estimate or
determine and which cannot be adequately compensated. Accordingly, the remedy at
law for any breach of this Exhibit C may be inadequate. Therefore,
notwithstanding anything to the contrary, the Company will be entitled to an
injunction, restraining order or other equitable relief from any court of
competent jurisdiction in the event of any breach of any provision of this
Exhibit C without the necessity of proving actual damages or posting any bond
whatsoever. The rights and remedies provided by this Exhibit C are cumulative
and in addition to any other rights and remedies which the Company Group may
have hereunder or at law or in equity. The parties hereto further agree that, if
any court of competent jurisdiction in a final nonappealable judgment determines
that a time period, a specified business limitation or any other relevant
feature of this Exhibit C is unreasonable, arbitrary or against public policy,
then 11



--------------------------------------------------------------------------------



 
[exh1012020timebasedaward012.jpg]
With Employment Agreement a lesser time period, geographical area, business
limitation or other relevant feature which is determined by such court to be
reasonable, not arbitrary and not against public policy may be enforced against
the applicable party. (e) Governing Law of this Exhibit C; Consent to
Jurisdiction. Any dispute regarding the reasonableness of the covenants and
agreements set forth in this Exhibit C, or the territorial scope or duration
thereof, or the remedies available to the Company upon any breach of such
covenants and agreements, shall be governed by and interpreted in accordance
with the laws of the state of Texas, without regard to conflict of law
provisions thereof, and, with respect to each such dispute, the Company and
Grantee each hereby irrevocably consent to the exclusive jurisdiction of the
State of Texas for resolution of such dispute, and further agree that service of
process may be made upon Grantee in any legal proceeding relating to this
Exhibit C by any means allowed under the laws of such state. (f) Grantee’s
Understanding of this Section. Grantee hereby represents to the Company that
Grantee has read and understands, and agrees to be bound by, the terms of this
Exhibit C. Grantee acknowledges that the geographic scope and duration of the
covenants contained in Exhibit C are the result of arm’s-length bargaining and
are fair and reasonable in light of (i) the importance of the functions
performed by Grantee and the length of time it would take the Company Group to
find and train a suitable replacement, (ii) the nature and wide geographic scope
of the operations of the Company Group, (iii) Grantee’s level of control over
and contact with the Company Group’s business and operations in all
jurisdictions where they are located, and (iv) the fact that the Restricted
Business is potentially conducted throughout the geographic area where
competition is restricted by this Agreement. It is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the parties hereto waive
any provision of applicable law that would render any provision of this Exhibit
C invalid or unenforceable. 12



--------------------------------------------------------------------------------



 